t c memo united_states tax_court h enterprises international inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date w ii a subsidiary of hei borrowed funds a part of which was distributed to hei with respect to its stock in w ii hei used a portion of the distribution to buy portfolio_stock and tax-exempt obligations and held such stock and obligations for the tax years in issue held the indebtedness was incurred to purchase tax-exempt obligations for the purpose of sec_265 i r c and is directly attributable to the acquisition of portfolio_stock for the purpose of sec_246a i r c respondent's disallowances of an interest_deduction pursuant to sec_265 i r c and of a dividend received deduction pursuant to sec_246a i r c are sustained william l hippee jr and edward j pluimer for petitioner john schmittdiel and jonathon decatorsmith for respondent memorandum findings_of_fact and opinion halpern judge this is our second report in this case the first also denominated h enters intl inc subs v commissioner and appearing pincite_tc_71 h enterprises i the only issues for decision concern the applicability of sec_246a1 and sec_265 to the consolidated_tax_liability of petitioner in h enterprises i we denied petitioner's motion for summary_judgment the motion on the grounds that this case presented genuine issues of material fact as grounds for the motion petitioner argued that as a matter of law sec_246a cannot be applied to disallow the dividends received deduction to a parent_corporation on account of indebtedness incurred by its subsidiary_corporation and sec_265 cannot be applied to disallow an interest_expense_deduction to a subsidiary_corporation on account of tax-exempt obligations purchased by its parent_corporation in h enterprises i we held that in appropriate circumstances sec_246a and sec_265 may be applied when one member_of_an_affiliated_group of corporations is the borrower and another member is the purchaser of portfolio_stock sec_246a or tax-exempt obligations sec_265 h enterprises i pincite we concluded whether any unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure of the borrowed funds in the present case are attributable to the purchase of portfolio_stock by hei the parent or were used to purchase or carry tax-exempt securities by hei is a fact question and not one to be decided on a summary_judgment motion id pincite in this report we address the factual questions identified in h enterprises i findings_of_fact certain facts have been stipulated and are so found the stipulations of facts filed by the parties with attached exhibits are incorporated herein by this reference also the court directed the parties to review those facts set forth in h enterprises i and provide the court with statements of differences or objections if any with respect to those facts the parties have identified as the facts set forth in h enterprises i the facts set forth in the five consecutive paragraphs commencing with the last paragraph beginning on page of volume u s tax_court reports t c pincite the h enterprises i facts the parties agree with the h enterprises i facts subject_to certain common minor or inconsequential differences in light of those agreements we shall adopt the h enterprises i facts for purposes of this report subject_to and incorporating the differences agreed to by the parties and we find accordingly in the following paragraphs of this portion of our report we shall summarize certain facts from h enterprises i necessary to the clarity of our report and make additional findings_of_fact h enterprises international inc h enterprises international inc hei is a delaware corporation from date to date the common_stock of hei was owned by eugene u frey richard e o'leary john e byrne anita m bertelsen and trusts for the benefit of eugene u frey’s family members collectively the shareholders as follows eugene u frey family trusts richard e o'leary john e byrne anita m bertelsen percent percent percent percent during the years in issue hei was the common parent_corporation of an affiliated_group_of_corporations making a consolidated_return of income the affiliated_group the taxable_year of the affiliated_group was a fiscal_year ending on june the waldorf business on date hei purchased a business involving the manufacturing and selling of recycled paperboard corrugated medium and folding cartons the waldorf business the purchase_price was approximately dollar_figure million hei financed a portion of the purchase_price by borrowing approximately dollar_figure million from general electric credit corp gecc the waldorf business thrived under hei’s management and by mid-1987 according to an appraisal the value of the waldorf business was approximately dollar_figure million acquisition-related debt had been reduced to less than dollar_figure million the restructuring plan in the board_of directors of hei the hei board decided upon and implemented a plan of corporate restructuring the restructuring plan a subsidiary_corporation waldorf ii was to be formed and the waldorf business contributed thereto in exchange for all of the stock of the subsidiary subsequent to that contribution the remaining indebtedness to gecc was to be refinanced from a larger borrowing and a substantial distribution was to be made to hei the shareholder agreement in connection with the restructuring plan on date the shareholders entered into an agreement the shareholder agreement among other things the shareholder agreement recites that effective date hei had transferred substantial assets the waldorf business to its wholly owned subsidiary_corporation and provides for the division of hei into four divisions frey investment division the stated purposes of this division investment division i include maintaining the investment account portfolio of the eugene u frey interests in any dividend paid_by waldorf ii decision making for investment division i is by a subcommittee of the hei board_of directors comprised of eugene u frey and mf we assume mary frey o’leary byrne bertelsen investment division the stated purposes of this division investment division ii include maintaining the investment account portfolio of the o’leary’s byrne’s and bertelsen’s interests in any dividend paid_by waldorf ii decision making for investment division ii is by a subcommittee of the hei board_of directors composed of richard e o’leary john e byrne and anita m bertelsen trident service division the stated purpose of the trident service division is to provide various services to waldorf ii and other entities trident associates venture management division the stated purpose of this division is to conduct venture management activities on its own behalf and on behalf of certain others waldorf ii waldorf corp waldorf ii a delaware corporation is the subsidiary_corporation contemplated in the restructuring plan on date waldorf ii received substantially_all of the assets of and assumed substantially_all of the liabilities relating to the waldorf business during the taxable years in issue hei owned all of the outstanding voting shares of waldorf ii and waldorf ii was a member of the affiliated_group the refinancing on date the board_of directors of waldorf ii the waldorf ii board resolved to borrow up to dollar_figure million from gecc on date waldorf ii borrowed approximately dollar_figure from gecc the indebtedness or the borrowed funds at least in part waldorf ii incurred the indebtedness in order to make a distribution to hei with respect to its stock in waldorf ii the distribution on date the waldorf ii board resolved to declare a dividend of dollar_figure million payable to its shareholder hei and on date waldorf ii made a distribution to hei in satisfaction of that declaration of dividend the distribution the distribution included a cash payment to hei in the amount of dollar_figure the cash distribution the borrowed funds were used to make the cash distribution for federal_income_tax purposes the amount of the distribution was dollar_figure waldorf ii had no current or accumulated earnings or profits as of date to the extent of dollar_figure the distribution was treated as a return on capital on hei's consolidated federal_income_tax return that balance of the distribution created an excess_loss_account within the meaning of sec_1 a income_tax regs disbursement the cash distribution was disbursed by hei into accounts maintained by investment divisions i and ii and the trident service division as follows dollar_figure to the trident service division and dollar_figure million into each of investment division i and ii together the investment divisions investments other than investment returns the cash distribution was the only significant source of funds for the investment divisions in january and date the investment divisions entered into investment management agreements with certain investment advisers and by date began acquiring investments including tax-exempt obligations and shares of stock in domestic corporations domestic shares within approximately months of receipt of their respective portions of the cash distribution the investment divisions had percent of their funds invested in tax-exempt obligations and percent of their funds invested in domestic shares for the years in issue the investment divisions held an average of percent of their funds in tax-exempt obligations and percent of their funds in domestic shares from date through the years in issue the value of assets in investment divisions i and ii was not less than dollar_figure million and dollar_figure million respectively tax-exempt_interest dividends on domestic stock during the taxable years in issue hei received interest and dividends on tax-exempt obligations and domestic shares respectively held by the investment divisions hei deducted percent of the dividends received on those domestic shares respondent's adjustments respondent proposes that we make the following adjustments to petitioner's claimed interest_expense deductions and dividends received deductions tax_year interest_expense_deduction dividends received deduction ending claimed disallowed claimed disallowed sec_265 sec_246a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ultimate finding of fact based on the restructuring plan the shareholder agreement and the sequence of events that followed we find that the dominant purpose for incurring the indebtedness was to purchase tax-exempt obligations and portfolio_stock i introduction opinion we must determine whether sec_246a applies to eliminate the dividends received deduction claimed by hei with respect to dividends received on the domestic shares owned by it and whether sec_265 applies to disallow a portion of the interest_deduction claimed by waldorf ii on the indebtedness petitioner's assignments of error with respect to the two issues we must decide go to the propriety of respondent’s adjustments and not to the calculation of those adjustments if they are appropriate on brief petitioner objects to respondent’s proposed finding of fact as to the interest adjustments in question by stating that the amounts set forth in respondent’s proposed finding of fact exceed the sum of the amount disallowed pursuant to the statutory_notice_of_deficiency and the amended answer petitioner does not otherwise challenge respondent’s proposed finding with respect to the interest adjustments in question or argue that they are in error if indeed sec_265 is applicable by the amendment to answer respondent determined increased deficiencies on account of increased adjustments resulting from the application of sec_265 respondent did not specify the amounts of the increased adjustments in the reply petitioner denies any increased deficiency but otherwise does not address the increased adjustments in question we assume that the parties have a basis for calculating and allocating the sec_265 adjustments in question we do not sustain any sec_265 disallowance beyond that put at issue by the petition and the answer as amended ii arguments of the parties effectively the parties agree that application of sec_246a and sec_265 depends on the purpose or purposes for incurring the indebtedness they disagree however as to whether we may inquire beyond the narrow purposes of waldorf ii the borrower and take into account the purposes of hei in forming waldorf ii and establishing the investment divisions petitioner makes an argument similar to the argument it made in h enterprises i in support of the motion petitioner contends that we should look only to waldorf ii's purposes for incurring the indebtedness and to waldorf ii's use of the borrowed funds in applying sec_246a and sec_265 petitioner would have us find that waldorf ii had purposes for incurring the indebtedness that were unrelated to its parent corporation's hei's use of the distribution made from the proceeds of that indebtedness although petitioner believes it is irrelevant petitioner also argues that hei had business reasons for acquiring and maintaining investments in tax-exempt obligations and domestic shares including a need for liquid resources to provide capital for funding business_acquisitions and to provide funds for stock redemptions if necessary respondent traces the borrowed funds to investments in tax- exempt obligations and domestic shares and argues that this is sufficient proof of the relationship between the indebtedness and the investments for purposes of sec_246a and sec_265 respondent would have us find that waldorf ii and hei had a common purpose established by hei to provide funds to hei by borrowing in excess of the needs of the waldorf business so that hei could invest in a variety of products including tax-exempt obligations and domestic shares iii the code sec_265 provides no deduction shall be allowed for i nterest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from the taxes imposed by this subtitle sec_265 does not operate to disallow interest on indebtedness simply because the taxpayer simultaneously holds or acquires tax-exempt obligations and incurs or carries indebtedness 60_tc_253 the touchstone for decision is whether the taxpayer’s purpose in incurring or continuing indebtedness was to purchase or carry such obligations 60_tc_497 affd 503_f2d_102 6th cir purpose may be inferred from the taxpayer’s conduct and the circumstances surrounding the borrowing id citing 50_tc_11 revd on other grounds 413_f2d_636 2d cir sec_246a provides that there shall be a reduction in the amount of the deduction allowable for dividends received under sec_243 sec_244 or sec_245 with respect to debt-financed_portfolio_stock debt-financed_portfolio_stock is defined in sec_246a as any portfolio_stock with respect to which there is portfolio_indebtedness portfolio_indebtedness means any indebtedness directly attributable to investment in the portfolio_stock sec_246a we have found no cases that interpret the expression directly attributable in the context of applying sec_246a sec_246a was added by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 h rept which accompanied h_r which became the deficit_reduction_act_of_1984 indicates that we should inquire into the taxpayer’s purpose for incurring the indebtedness and trace the use of the borrowed money i f indebtedness is clearly incurred for the purpose of acquiring dividend-paying stock or otherwise is directly traceable to such an acquisition the indebtedness would constitute portfolio_indebtedness id pincite thus the inquiry is similar under both sec_265 and sec_246a in both cases we must determine whether there is a sufficient purposive connection between the borrowing and the investments iv discussion in h enterprises i we held that in appropriate circumstances sec_246a and sec_265 may be applied when one member_of_an_affiliated_group is the borrower and another member is the purchaser of the portfolio_stock or tax-exempt securities h enterprises i pincite implicit in that holding is the recognition that the search for a prohibited purpose cannot be focused exclusively on the subsidiary’s purpose in borrowing to make a distribution_generally a distributing_corporation has no control_over or concern with the use to which distributions are put by the shareholder recipient if we were to limit our inquiry to whether the board_of directors of a subsidiary_corporation borrowed to make a distribution to its parent and whether the subsidiary used the borrowed funds for that purpose then the use of the distributed funds would be irrelevant and the purpose of the distributing_corporation would always be acceptable we therefore reject petitioner's argument that we should look only to waldorf ii's purpose for incurring the indebtedness and we direct our inquiry to the larger purposes of hei manifest by the actions of both waldorf ii and hei here waldorf ii incurred the indebtedness at least in part in order to make the distribution coincident or nearly coincident events may indicate purpose t he deduction will be barred if there is ‘a sufficiently direct relationship’ between the incurring or continuing of the indebtedness and the acquisition or holding of the tax-exempt obligations indian trail trading post inc v commissioner supra pincite citations omitted hei through the investment divisions used the cash portion of the distribution to purchase tax-exempt obligations and domestic shares within weeks of receiving the funds and maintained a substantial portion of its investment portfolio in such investments for the years in issue accordingly we find that the borrowed funds were used directly to purchase tax-exempt obligations and domestic shares and that sec_265 and sec_246a apply see bradford v commissioner supra pincite equally clearly the deduction is not allowable if the proceeds of the borrowing are directly traceable to the purchase of tax-exempts citations omitted the facts that the borrowed funds were not used by waldorf ii to purchase tax-exempt obligations and waldorf ii had a purpose for incurring the indebtedness to make a distribution to hei are simply not determinative in the affiliated_group context before us we are thus satisfied that here where the borrowing and distribution are all part of a preplanned sequence the distributed funds are distributed to a parent_corporation and those funds are used to purchase tax- exempt obligations and domestic shares the required purposive connection has been shown petitioner also argues that waldorf ii incurred the indebtedness in order to obtain more advantageous terms on its debt and to implement a new stock purchase plan for its employees neither of those reasons is inconsistent with what we find to be the dominant objective in incurring the indebtedness to make a cash distribution to hei in order to allow hei to purchase tax-exempt obligations and domestic shares see generally 413_f2d_636 2d cir business reasons not related to the purchase of tax-exempt securities must dominate the incurring of indebtedness to insulate the borrowing from application of sec_265 revg 50_tc_11 petitioner argues that there is no evidence that hei or waldorf ii contemplated investing in tax-exempt obligations or domestic shares at the time waldorf ii incurred the indebtedness and that at the time it made no economic sense to borrow in order to make such investments we cannot look into a taxpayer's mind to determine the purpose of incurring indebtedness we must infer that purpose from the evidence 60_tc_497 hei received regular reports on the investments held in the investment divisions including reports of its after-tax returns and we are not inclined to second-guess its investment decisions see generally 375_f2d_1016 taxpayers need not receive economic benefits from tax-exempt securities for sec_265 to apply finally petitioner argues that hei had business reasons for holding a liquid diversified investment portfolio that included tax-exempt obligations and domestic shares petitioner relies on 64_tc_686 and points to hei's objectives of having capital available to support possible acquisitions of other businesses in the future and having sufficient liquidity to fund redemptions in case of the death of a principal_shareholder or on account of disputes among the shareholders in swenson we were persuaded that the taxpayer was considering detailed and concrete proposals for expansion that justified a large contingency reserve of liquid funds here hei had no specific plans for the borrowed funds other than funding the investment divisions which were set up during the restructuring of the waldorf business and although petitioner has demonstrated that there were disputes among the shareholders that may have made it advisable to plan for a stock_redemption those disputes arose after the restructuring plan was implemented nor has petitioner offered any sufficient business reason for hei's maintaining millions of dollars in liquid reserves for over years see eg 74_tc_1342 whatever hei's ultimate objectives for the borrowed funds may have been its use of those funds for investments in the relevant years provides the necessary purposive connection for us to link the borrowing and the investment see indian trail trading post inc v commissioner supra pincite v conclusion we are convinced that waldorf ii incurred a substantial portion of the indebtedness to fund the investment divisions and that the investment divisions used the borrowed funds to purchase and carry tax-exempt obligations and portfolio_stock during the years in issue therefore we have no doubt that a portion of the indebtedness was incurred to purchase and carry tax-exempt obligations held in the investment divisions for the purpose of sec_265 and that a portion of the indebtedness is directly attributable to the purchase and carrying of portfolio_stock by the investment divisions for the purpose of sec_246a we note however that in a less clear- cut case we would be substantially aided in reaching a decision by the regulations called for by sec_7701 decision will be entered under rule
